—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, challenges an administrative determination finding him guilty of violating prison disciplinary rule 107.11, which provides that “[i]nmates shall not verbally or in writing harass employees or any other persons” (7 NYCRR 270.2 [B] [8] [ii]). The misbehavior report charged petitioner with asking a female correction officer, “What do you do when someone is attracted to you?”, and stating that he found the officer to be attractive. While the female officer did not testify as to the specific details of the misbehavior report, the report is *940sufficiently detailed and probative to constitute substantial evidence supporting the determination (see, Matter of Cadiz v Goord, 241 AD2d 687).
Moreover, the fact that the misbehavior report mistakenly noted the date of the incident as January 14, 1996, rather than January 15, 1996, does not necessitate a contrary conclusion; because petitioner was on notice of the charges, he was not prejudiced by this minor error (see, Matter of Mays v Goord, 243 AD2d 882, 883).
We have reviewed petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.